
	
		I
		112th CONGRESS
		1st Session
		H. R. 1564
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish the Commission on Freedom of Information Act
		  Processing Delays.
	
	
		1.Commission on Freedom of Information Act
			 processing delays
			(a)Short titleThis Act may be cited as the
			 Faster FOIA Act of
			 2011.
			(b)EstablishmentThere is established the Commission on
			 Freedom of Information Act Processing Delays (in this Act referred to as the
			 Commission for the purpose of conducting a study relating to
			 methods to help reduce delays in processing requests submitted to Federal
			 agencies under section 552 of title 5, United States Code (commonly referred to
			 as the Freedom of Information Act).
			(c)Membership
				(1)In generalThe Commission shall be composed of 12
			 members of whom—
					(A)2 shall be appointed by the chairman of the
			 Committee on the Judiciary of the Senate;
					(B)2 shall be appointed by the ranking member
			 of the Committee on the Judiciary of the Senate;
					(C)2 shall be appointed by the chairman of the
			 Committee on Government Reform of the House of Representatives;
					(D)2 shall be appointed by the ranking member
			 of the Committee on Government Reform of the House of Representatives;
					(E)1 shall be appointed by the Attorney
			 General of the United States;
					(F)1 shall be appointed by the Director of the
			 Office of Management and Budget;
					(G)1 shall be appointed by the Archivist of
			 the United States; and
					(H)1 shall be appointed by the Comptroller
			 General of the United States.
					(2)Qualifications of congressional
			 appointeesOf the 2
			 appointees under each of subparagraphs (A), (B), (C), and (D) of paragraph (1)
			 at least 1 shall have experience as a FOIA requestor, or in the fields of
			 library science, information management, or public access to Government
			 information.
				(3)Timeliness of appointmentsAppointments to the Commission shall be
			 made as expeditiously as possible, but not later than 60 days after the date of
			 enactment of this Act.
				(d)StudyThe Commission shall conduct a study
			 to—
				(1)identify methods that—
					(A)will help reduce delays in the processing
			 of requests submitted to Federal agencies under section 552 of title 5, United
			 States Code; and
					(B)ensure the efficient and equitable
			 administration of that section throughout the Federal Government;
					(2)examine whether the system for charging
			 fees and granting waivers of fees under section 552 of title 5, United States
			 Code, needs to be reformed in order to reduce delays in processing requests;
			 and
				(3)examine and determine—
					(A)why the Federal Government’s use of the
			 exemptions under section 552(b) of title 5, United States Code, increased
			 during fiscal year 2009;
					(B)the reasons for any increase, including
			 whether the increase was warranted and whether the increase contributed to FOIA
			 processing delays;
					(C)what efforts were made by Federal agencies
			 to comply with President Obama’s January 21, 2009, Presidential Memorandum on
			 Freedom of Information Act Requests and whether those efforts were
			 successful;
					(D)any recommendations on how the use of
			 exemptions under section 552(b) of title 5, United States Code, may be limited;
			 and
					(E)(i)whether any disparities
			 in processing, processing times, and completeness of responses to FOIA
			 requestors have occurred based upon political considerations, ideological
			 viewpoints, the identity of the requestors, affiliation with the media, or
			 affiliation with advocacy groups;
						(ii)if any disparities have occurred,
			 why such disparities have occurred; and
						(iii)the extent to which political
			 appointees have been involved in the FOIA process.
			 
						(e)ReportNot later than 1 year after the date of
			 enactment of this Act, the Commission shall submit a report to Congress and the
			 President containing the results of the study under this section, which shall
			 include—
				(1)a description of the methods identified by
			 the study;
				(2)the conclusions and recommendations of the
			 Commission regarding—
					(A)each method identified; and
					(B)the charging of fees and granting of
			 waivers of fees; and
					(3)recommendations for legislative or
			 administrative actions to implement the conclusions of the Commission.
				(f)Staff and administrative support
			 services
				(1)In
			 generalThe Archivist of the
			 United States shall provide to the Commission such staff and administrative
			 support services, including research assistance at the request of the
			 Commission, as necessary for the Commission to perform its functions
			 efficiently and in accordance with this section.
				(2)Payment of
			 expenses
					(A)Staff
			 salariesThe Archivist of the United States shall pay staff
			 expenses relating to salaries under this subsection from available
			 appropriations in the applicable account for salaries of the National Archives
			 and Records Administration.
					(B)Administrative
			 support servicesExcept as provided under subparagraph (A), the
			 Archivist of the United States shall pay staff and administrative expenses
			 under this subsection from available appropriations in the operating expenses
			 account of the National Archives and Records Administration.
					(3)Appropriations
			 requestsExpenses paid under this subsection shall not form the
			 basis for additional appropriations requests from the National Archives and
			 Records Administration in the future.
				(g)InformationTo the extent permitted by law, the heads
			 of executive agencies, the Government Accountability Office, and the
			 Congressional Research Service shall provide to the Commission such information
			 as the Commission may require to carry out its functions.
			(h)Compensation of membersMembers of the Commission shall serve
			 without compensation for services performed for the Commission.
			(i)Travel expenses
				(1)In
			 generalThe members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
				(2)Payment of
			 expensesThe Administrator of General Services shall pay travel
			 expenses under this subsection from available appropriations in the operating
			 expenses account of the General Services Administration.
				(3)Appropriations
			 requestsExpenses paid under this subsection shall not form the
			 basis for additional appropriations requests from the National Archives and
			 Records Administration in the future.
				(j)TransparencyAll
			 meetings of the Commission shall be open to the public, except that a meeting,
			 or any portion of it, may be closed to the public if it concerns matters or
			 information described in chapter 552b(c) of title 5, United States Code.
			 Interested persons shall be permitted to appear at open meetings and present
			 oral or written statements on the subject matter of the meeting. The Commission
			 may administer oaths or affirmations to any person appearing before the
			 Commission.
			(k)TerminationThe Commission shall terminate 30 days
			 after the submission of the report under subsection (e).
			
